Citation Nr: 1144176	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to March 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology. Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996). 

In the instant case, the Veteran's January 1979 service enlistment examination report stated that the Veteran's lower extremities were abnormal due to surgery related to a broken left leg.  On his January 1979 report of medical history upon enlistment, the Veteran indicated that he had broken bones in the past; specifically, the Veteran explained that he had a broken leg which cut off his circulation to the lower extremity, and that he had to undergo surgery on the leg in 1973.  A note from the examining physician indicated that the Veteran was now "apparently doing well."  However, a treatment note from Walson Army Hospital dated on February 22, 1979, indicated that the Veteran initially injured his left leg five years ago and then hurt his left leg again one day ago by falling.  Radiology revealed evidence of old healed tibial and fibular fractures, but no acute injury was identified.  The Veteran's left leg symptoms persisted and he separated from service in March 1979.  

The Veteran contends that he had a preexisting left leg disorder resulting from a high school injury when he entered service, and that he hit a pole in the ground and reinjured his left leg while running in the snow during basic training.  He was determined to be unable to perform the duties of regular basic training because his leg was swollen and painful, and he was assigned to light duty until he was ultimately discharged in March 1979. 

After separation from military service, the Veteran concedes that he did not seek medical treatment for his left leg until 2002 because he believed nothing could be done for it.  However, a review of the Veteran's private treatment records reveals that he was treated for swelling and inflammation of the left leg as early as 1993.  Moreover, he filed a claim for Social Security Administration disability benefits due to swelling of the left leg in January 1994.  The Veteran is diagnosed as having lymphedema of the left leg and varicosities of both legs.  

As the Veteran's January 1979 service enlistment examination report stated that his lower extremities were abnormal due to surgery related to a broken left leg, the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111.  However, it is unclear as to whether the Veteran's preexisting left leg disorder was aggravated by military service.  As discussed above, the Veteran was treated for left leg pain after falling during basic training in February 1979.  Significantly, however, radiology revealed no acute injury at the time.  Moreover, there is an absence of medical treatment for the left leg for many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

The Veteran has never been provided with a VA medical examination to ascertain the etiology of his left leg disorder and the likelihood that there was a permanent advancement of the underlying pathology during his period of service.  As such, a medical examination is in order to determine the etiology of the Veteran's currently-diagnosed left leg disorder and whether it was aggravated by service.  38 C.F.R. §§ 3.159, 3.326 (2011).

In addition, the Veteran's DD Form 214 indicates that he was honorably discharged from service on March 6, 1979, after only 25 days of active duty service.  The DD Form 214 further indicates that he was discharged under the authority of "AR 635-200 PARA 5-7, SPD-JFT," meaning discharge of personnel who do not meet medical fitness standards.  However, the evidence of record does not indicate that VA has made any attempts to locate the Veteran's service personnel records.  Accordingly, a remand is required so that an attempt can be made to obtain any service records which would clarify the nature of the Veteran's left leg disorder at the time of discharge and the specific reasons for such discharge. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the National Personnel Records Center and all other appropriate sources, to obtain the Veteran's complete service personnel records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination to determine the etiology of his currently-diagnosed left leg disorder.  All tests or studies necessary to make this determination must be ordered.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any left leg disorder found is related to the Veteran's period of active military service.  As the left leg disorder is found to have preexisted military service, the examiner must state if the Veteran's military service aggravated the preexisting left leg disorder.  In this regard, aggravation is characterized by an increase in the severity of a disability during service, that is not due to the natural progress of the disease and the underlying condition is worsened.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 
4.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


